Citation Nr: 1625225	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-38 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 0 percent from October 29, 2008, and in excess of 10 percent from May 6, 2010, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to June 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In May 2015 the Board remanded this matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its May 2015 remand, the Board instructed the RO to schedule the Veteran for a VA audiology examination to determine the severity of his bilateral hearing loss disability.  The examiner was specifically instructed to "indicate if the functional effects of hearing loss have remained constant since October 2008 or have changed."  Such examination was conducted in August 2015; however, the requested opinion was not provided.  As such, the August 2015 audiology examination report does not substantially comply with the Board's remand request and is inadequate for rating purposes; remand for another opinion is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the August 2015 examination report notes that the Veteran received VA issued hearing aids in October 2009.  The audiology clinical records in connection with the issuance of these hearing aids have not been associated with the claims file and are not available for review.  As such, the appeal must be remanded to obtain and associate with the claims file the Veteran's complete VA audiology treatment records (VA treatment records are constructively of record).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA audiology clinical records, to specifically include any audiograms conducted in connection with the October 2009 issuance of hearing aids.

2.  Upon completion of the above, return the Veteran's claims file to the audiologist who conducted the August 2015 VA examination for review and an addendum opinion, or to another audiologist if the August 2015 examiner is unavailable.  If the examiner determines that another examination is necessary, one should be scheduled.  

The examiner is requested to specifically discuss any functional effect of the Veteran's bilateral hearing loss upon his occupational capacity and daily activities and should indicate if the functional effects of hearing loss have remained constant since October 2008 or have changed.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.

3.  Thereafter, the AOJ should review the record and readjudicate the appeal.  If the matter remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

